DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The following information disclosure statements have been considered by the Examiner and made of record in the application file:
 IDS#1 submitted 21-January-2021 (2 references).
 IDS#2, submitted 11-February-2022 (4 references).

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 21-October-2020 as modified by the preliminary amendment PA#1 filed on 15-December-2020.  
Claims 1-20 are now pending in the present application. 

Claim Rejections - 35 USC §112
The following is a quotation of 35 USC §112(b):

(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 depends from claim 1, but is directed toward method, whereas claim 1 is directed to a control device.  The claim is not in order, following claims depending from claim 1, but is instead presented with claims depending from claim 11. In addition, claim 10, which also depends from claim 1, recites the same limitation as claim 20, but wherein the preamble is directed to control device of the base claim.  The Examiner will assume for the purpose of prior art examination, that claim 20 is intended to depend from claim 11 (a corresponding method claim).

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1-8, 10-18 and 20 are rejected under 35 USC §103 as unpatentable over Correnti (United States Patent Application Publication # US 2020/0035080 A1).
Consider claim 1: A controlling device adapted for simulating a prior usage of at least a controllable device, Correnti discloses a system and method, comprising a monitor control unit, for occupancy simulation within a monitored property [Title; Abstract; Fig. 1-3; Para. 0002, 0004-0006], comprising:
a processing device; the monitor control unit (112/210) comprising a controller (212) (processor) [Fig. 1-2; Para. 0020, 0037]
a memory coupled to the processing device; the processor receiving instructions stored in memory [Para. 0037, 0071];
a first communications interface; a network module (214) facilitating communication through a network (205) to a remote server (114,270) [Fig. 1-2; Para. 0022, 0035-0036, 0038-0039]; and
a second communications interface; the controller also communicating with sensors, (220) smart devices (222) and cameras (230) over communication links (224, 226 and 228 respectively) [Fig. 1-2; Para. 0021, 0028, 0034, 0044];
wherein the memory stores instructions and the instructions, when executed by the processing device, [Para. 0037; 0071], cause the controlling device to perform steps comprising:
while operating in a normal mode of operation, periodically capturing data indicative of a state of the controlling device and providing the periodically captured data to a cloud server device via the first communications interface for use by the cloud server device in generating a vacation mode operational data; data from sensors, lights and smart devices is collected, sent to the backend (cloud) server, and used to generate one or more occupancy simulation patterns (310) stored on the server [Fig. 3; Para. 0022; 0028, 0052]; and
in response to the controlling device being placed into a vacation mode of operation, providing to the cloud server device via the first communications interface a request to receive the vacation mode operational data, receiving from the cloud server device via the first communications interface the vacation mode operational data, wherein the monitor control unit monitors activity of the sensors and smart at the property and may consult with users/user devices, to determine if the property is vacant, (step 320) and communicates this to the server [Fig. 3-4; Para. 0027, 0053 (also 0057-005)], using the received vacation mode operational data to replicate the periodically captured state of the controlling device and, thereby, causing the controlling device to periodically issue command communications to at least the controllable device via the second communications interface for the purpose of simulating the prior usage of at least the controllable device; the server selects an occupancy pattern to execute, sends the instructions to the monitoring control, (step 330) whereby the controller commands lights (and other smart devices) to turn on and/or off (using communications links (224, 226, 228) to implement the simulated occupancy pattern [Fig. 1-3; Para. 0026, 0054 (also 0055-00560)].
Correnti does not explicitly define normal and vacation modes of operation as claimed but does disclose ongoing monitoring (and logging) of occupancy activity at the property to monitor, model and predict activity level at the property, and based on the monitored activity and in embodiments, resident location and consultation indicative of an unoccupied property, determines to activate a particular occupancy pattern, for a particular duration of time.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that a determined condition in which normal property and occupancy is determined is a normal condition, and a determined condition where the property is not occupied is an away (or vacation condition), whereas operation during a normal condition is normal operation (or mode) and operation in which a simulated occupancy pattern in implemented is an (away/vacation) operation and mode as taught by Correnti, in order that a bystander or criminal is not able to determine that the property in unoccupied.
Consider claim 2 and as applied to claim 1: The controlling device as recited in claim 1, wherein the instructions, when executed by the processing device, cause the controlling device to respond to a pause command received from the server device via the first communications interface by pausing the using of the vacation mode operational data. Correnti discloses that the server may end the occupation simulation (i.e. leave vacation mode) by commanding the control unit to do so, based on a variety of triggers and conditions [Para. 0010; 0054-0056] and further, that on detecting a further change the server may command a new simulation, or re-initialize the first simulation (in effect a pause) [Para. 0055].
Consider claim 3 and as applied to claim 1: The controlling device as recited in claim 1, wherein the instructions, when executed by the processing device, cause the controlling device to use data that functions to identify the controllable appliance to configure itself to communicate with the controllable device via the second interface.  Correnti discloses that the monitoring server (114) may receive and store user preferences including with respect to which devices are to be used in an occupation simulation. The monitoring server communicates these preferences to the controller for implementation (i.e. which devices with which the controller should communicate using the second interface(s) [Fig. 1-2; Para, 0025-0026].
Consider claim 4 and as applied to claim 1: The controlling device as recited in claim 1, wherein the second interface comprises a wired communications interface. Correnti specifically discloses that communication between the controller and sensors, smart devices and cameras may be wired or wireless [Fig. 1-2; Para. 0044].
Consider claim 5 and as applied to claim 1: The controlling device as recited in claim 1, wherein the second interface comprises a wireless communications interface. Correnti specifically discloses that communication between the controller and sensors, smart devices and cameras may be wired or wireless [Fig. 1-2; Para. 0044].
Consider claim 6 and as applied to claim 1: The controlling device as recited in claim 1, wherein the step of periodically capturing data indicative of a state of the controlling device and providing the periodically captured data to a cloud server device via the first communications interface for use by the cloud server device in generating a vacation mode operational data further comprises 
associating a time stamp with the periodically captured data and also providing data indicative of the time stamp to the cloud server via the first communications interface for use by the cloud server device in generating the vacation mode operational data. 
Correnti specifically discloses that data received by the monitoring control unit from sensors and smart devices may be time stamped, and also that in various embodiments the data received by the control unit is forwarded to the server for processing [Fig. 4; Para. 0005, 0057-0058].
Consider claim 7 and as applied to claim 1: The controlling device as recited in claim 1, wherein the step of periodically capturing data indicative of a state of the controlling device and providing the periodically captured data to a cloud server device via the first communications interface for use by the cloud server device in generating a vacation mode operational data further comprises 
associating a captured state of the controlled device with the periodically captured data and also providing data indicative of the captured state of the controlled device to the cloud server via the first communications interface for use by the cloud server device in generating the vacation mode operational data.
Correnti discloses that data received by the monitoring control unit from sensors and smart devices may indicate a state of various of the devices at the property with a specific example of times that a particular lamp is turned on and off, and a period of activation, and also that in various embodiments the data received by the control unit is forwarded to the server for processing [Fig. 1-2, 4; Para. 0021-0022, 0028, 0058-0059].
Consider claim 8 and as applied to claim 1: The controlling device as recited in claim 1, wherein the instructions, when executed by the processing device, cause the controlling device to capture data indicative of the state of the controlling device in response to a detected change in state of the controlling device. Correnti discloses that the monitoring control unit is programmed to receive device usage data, occupancy data and changes thereto, and particularly that the monitoring controller may receive data from sensors and smart devices when a change is sensed (a change in state), and that this information is collected by the controller and sent to the server for processing (steps 410/420) [Fig. 4; Para. 0010, 0057-0058 (also 0059)]
Consider claim 10 and as applied to claim 1: The controlling device as recited in claim 1, wherein the instructions, when executed by the processing device, cause the controlling device to continue periodically capturing data indicative of a state of the controlling device and providing the periodically captured data to the cloud server device via the first communications interface whilst operating in the vacation mode of operation for use by the cloud server device in generating an alarm if an indicated state of the controlling device fails to correspond to an expected playback state of the controlling device. Correnti discloses embodiments in which a user sets preferences such that occupancy simulations (vacation mode) are performed using a specific time schedule, and wherein sensors and device state is monitored by the monitor, and if indication is received that the property is again occupied (such as detection of a door opening), that the occupancy simulation is ended, and also that the communication may communicate a notification to a user device (alarm) indicating the scheduled simulation (expected playback state) has been terminated or will not occur (does not correspond to expected playback state) [Para. 0068, 0071].  Correnti also discloses that the monitor control unit may receive sensor information on a periodic basis, and forward that information to the monitoring server for processing [Fig. 4; Para. 0057].
Consider claim 11: A method for simulating a prior usage of at least a controllable device, Correnti discloses a system and method, comprising a monitor control unit, for occupancy simulation within a monitored property [Title; Abstract; Fig. 1-3; Para. 0002, 0004-0006], comprising:
while operating in a normal mode of operation of a controlling device, periodically capturing by the controlling device data indicative of a state of the controlling device and providing the periodically captured data by the controlling device to a cloud server device via a first communications interface of the controlling device for use by the cloud server device in generating a vacation mode operational data; data from sensors, lights and smart devices is collected, sent to the backend (cloud) server, and used to generate one or more occupancy simulation patterns (310) stored on the server [Fig. 3; Para. 0022, 0028, 0052]; and
in response to the controlling device being placed into a vacation mode of operation, providing by the controlling device to the cloud server device via the first communications interface a request to receive the vacation mode operational data, receiving by the controlling device from the cloud server device via the first communications interface the vacation mode operational data, wherein the monitor control unit monitors activity of the sensors and smart at the property and may consult with users/user devices, to determine if the property is vacant, (step 320) and communicates this to the server [Fig. 3-4; Para. 0027, 0053 (also 0057-005)], using by the controlling device the received vacation mode operational data to replicate the periodically captured state of the controlling device and,, thereby, causing the controlling device to periodically issue command communications to at least the controllable device via a second communications interface of the controlling device for the purpose of simulating the prior usage of at least the controllable device; the server selects an occupancy pattern to execute, sends the instructions to the monitoring control, (step 330) whereby the controller commands lights (and other smart devices) to turn on and/or off (using communications links (224, 226, 228) to implement the simulated occupancy pattern [Fig. 1-3; Para. 0054 (also 0026, 0055-00560)].
Correnti does not explicitly define normal and vacation modes of operation as claimed but does disclose ongoing monitoring (and logging) of occupancy activity at the property to monitor, model and predict activity level at the property, and based on the monitored activity and in embodiments, resident location and consultation indicative of an unoccupied property, determines to activate a particular occupancy pattern, for a particular duration of time.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that a determined condition in which normal property and occupancy is determined is a normal condition, and a determined condition where the property is not occupied is an away (or vacation condition), whereas operation during a normal condition is normal operation (or mode) and operation in which a simulated occupancy pattern in implemented is an (away/vacation) operation and mode as taught by Correnti, in order that a bystander or criminal is not able to determine that the property in unoccupied.
Consider claim 12 and as applied to claim 11: The method as recited in claim 11, further comprising causing the controlling device to respond to a pause command received from the server device via the first communications interface by pausing the using of the vacation mode operational data. Correnti discloses that the server may end the occupation simulation (i.e. leave vacation mode) by commanding the control unit to do so, based on a variety of triggers and conditions [Para. 0010; 0054-0056] and further, that on detecting a further change the server may command a new simulation, or re-initialize the first simulation (in effect a pause) [Para. 0055].
Consider claim 13 and as applied to claim 11: The method as recited in claim 11, further comprising causing the controlling device to use data that functions to identify the controllable appliance to configure itself to communicate with the controllable device via the second interface. Correnti discloses that the monitoring server (114) may receive and store user preferences including with respect to which devices are to be used in an occupation simulation. The monitoring server communicates these preferences to the controller for implementation (i.e. which devices with which the controller should communicate using the second interface(s) [Fig. 1-2; Para, 0025-0026].
Consider claim 14 and as applied to claim 11: The method as recited in claim 11, wherein the second interface comprises a wired communications interface. Correnti specifically discloses that communication between the controller and sensors, smart devices and cameras may be wired or wireless [Fig. 1-2; Para. 0044].
Consider claim 15 and as applied to claim 11: The method as recited in claim 11, wherein the second interface comprises a wireless communications interface. Correnti specifically discloses that communication between the controller and sensors, smart devices and cameras may be wired or wireless [Fig. 1-2; Para. 0044].
Consider claim 16 and as applied to claim 11: The method as recited in claim 11, wherein periodically capturing data indicative of a state of the controlling device and providing the periodically captured data to a cloud server device via the first communications interface for use by the cloud server device in generating a vacation mode operational data further comprises 
associating a time stamp with the periodically captured data and also providing data indicative of the time stamp to the cloud server via the first communications interface for use by the cloud server device in generating the vacation mode operational data.
Correnti specifically discloses that data received by the monitoring control unit from sensors and smart devices may be time stamped, and also that in various embodiments the data received by the control unit is forwarded to the server for processing [Fig. 4; Para. 0005, 0057-0058].
Consider claim 17 and as applied to claim 11: The method as recited in claim 11, wherein periodically capturing data indicative of a state of the controlling device and providing the periodically captured data to a cloud server device via the first communications interface for use by the cloud server device in generating a vacation mode operational data further comprises 
associating a captured state of the controlled device with the periodically captured data and also providing data indicative of the captured state of the controlled device to the cloud server via the first communications interface for use by the cloud server device in generating the vacation mode operational data.
Correnti discloses that data received by the monitoring control unit from sensors and smart devices may indicate a state of various of the devices at the property with a specific example of times that a particular lamp is turned on and off, and a period of activation, and also that in various embodiments the data received by the control unit is forwarded to the server for processing [Fig. 1-2, 4; Para. 0021-0022, 0028, 0058-0059].
Consider claim 18 and as applied to claim 11: The method as recited in claim 11, further comprising causing the controlling device to capture data indicative of the state of the controlling device in response to a detected change in state of the controlling device. Correnti discloses that the monitoring control unit is programmed to receive device usage data, occupancy data and changes thereto, and particularly that the monitoring controller may receive data from sensors and smart devices when a change is sensed (a change in state), and that this information is collected by the controller and sent to the server for processing (steps 410/420) [Fig. 4; Para. 0010, 0057-0058 (also 0059)]
Consider claim 20 and as applied to claim 11: The method as recited in claim 1, further comprising causing the controlling device to continue periodically capturing data indicative of a state of the controlling device and providing the periodically captured data to the cloud server device via the first communications interface whilst operating in the vacation mode of operation for use by the cloud server device in generating an alarm if an indicated state of the controlling device fails to correspond to an expected playback state of the controlling device. Correnti discloses embodiments in which a user sets preferences such that occupancy simulations (vacation mode) are performed using a specific time schedule, and wherein sensors and device state is monitored by the monitor, and if indication is received that the property is again occupied (such as detection of a door opening), that the occupancy simulation is ended, and also that the communication may communicate a notification to a user device (alarm) indicating the scheduled simulation (expected playback state) has been terminated or will not occur (does not correspond to expected playback state) [Para. 0068, 0071].  Correnti also discloses that the monitor control unit may receive sensor information on a periodic basis, and forward that information to the monitoring server for processing [Fig. 4; Para. 0057].

Claims 9 and 19 are rejected under 35 USC §103 as unpatentable over Correnti (United States Patent Application Publication # US 2020/0035080 A1), in view of McCarthy III et al. (United States Patent Application Publication # US 2015/0160636 A1, hereinafter McCarthy.
Consider claim 9 and as applied to claim 1: The controlling device as recited in claim 1, wherein the instructions, when executed by the processing device, cause the controlling device to capture data indicative of the state of the controlling device in response to the controlling device receiving a command communication from a further controlling device via a third interface of the controlling device.
Correnti discloses user mobile devices (118/240) which communicate with monitor control units through a (third) interface [Fig. 1-2; Para. 0035-0036, 0045-0046] and which may be used to receive alarms and notifications, confirm location of a resident, and or configure monitoring control operation [Para. 0048, 0051, 0059, 0066-0068], but does not specifically disclose use of a command or request to obtain or modify status or state of the monitoring controller or system.  This was known in the prior art, however, and for example:
McCarthy discloses an analogous home monitoring and control system [Title; Abstract; Fig. 1-5; Para. 0006, 0028] and particularly that monitoring system status and that of various sensors and smart devices may be collected and received by a remote smart phone and particular devices controlled and activated [Para. 0208-0212].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to allow a remote user smartphone to obtain system and various device status, and/or control operation remotely through a communication interface, as taught by McCarthy, and applied to a system and method, comprising a monitor control unit, for occupancy simulation within a monitored property as taught by Correnti, in order that a resident, away from the property, may be appraised of the status of the property, at any time of interest, and may adjust operation of the system and component devices whenever desired.
Consider claim 19 and as applied to claim 11: The method as recited in claim 11, further comprising causing the controlling device to capture data indicative of the state of the controlling device in response to the controlling device receiving a command communication from a further controlling device via a third interface of the controlling device. This claim is rejected on based on the same references, citations and analysis as for claim 9 previously, and as applied to claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Koeppe (U.S. Patent # US 6,377,858 B1) disclosing a system and method for recording and controlling on/off events of devices of a dwelling.
Magielse et al. (U.S. Patent Application Publication # US 2019/0295395 A1) disclosing a presence simulation system and method.
Bury (U.S. Patent Application Publication # US 2013/0325150 A1) disclosing a method for the operation of a control unit and a control unit.
Burke et al. (Great Britain Patent Application Publication # GB 2565593 A) disclosing an automated method for controlling a lighting system, involves determining a set of lighting devices to be controlled in an automated mode, while determining a start reference time and an end reference time.
Baligaa et al. (WIPO/PCT Patent Application Publication # WO 2016057761 A2) disclosing a method for facilitating intelligent lighting management in e.g. bedroom, involves generating lighting schedule based on recorded usage data, and playing generated lighting schedule based on recorded usage data.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684